                   Case 20-50548-CSS               Doc 11        Filed 07/02/20         Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE


In re:                                                         Chapter 7

ART VAN FURNITURE, LLC., et al.,1                              Case No. 20-10553 (CSS)

                                     Debtors.                  Jointly Administered


TODD STEWART and JENNIFER SAWLE on                             Adv. Pro. No. 20-50548 (CSS)
behalf of themselves and all others similarly
situated,
                                                               Related to Docket No. 10
                                     Plaintiff,
v.

ART VAN FURNITURE, LLC, et al.,

                                     Defendants.


                                         CERTIFICATE OF SERVICE


                   I, Colin R. Robinson, hereby certify that on the 1st day of July, 2020, I caused a

 copy of the following document(s) to be served on the individuals on the attached service list(s)

 in the manner indicated:

                   CERTIFICATION OF COUNSEL REGARDING FOURTH
                   STIPULATION EXTENDING TIME FOR DEFENDANTS
                   TO RESPOND TO COMPLAINT

                                                                  /s/ Colin R. Robinson
                                                                  Colin R. Robinson (DE Bar No. 5524)

 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, include:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’ service address in
 these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.



 DOCS_DE:229498.1 05233/003
                 Case 20-50548-CSS   Doc 11   Filed 07/02/20   Page 2 of 2




Via Email
Michael J. Joyce (No. 4563)
THE LAW OFFICES OF JOYCE, LLC
1225 King Street, Suite 800
Wilmington, DE 19801
Email: mjoyce@mjlawoffices.com

Via Email
Jack A. Raisner
René S. Roupinian
RAISNER ROUPINIAN LLP
270 Madison Avenue, Suite 1801
New York, New York 10016
Email: rsr@raisnerroupinian.com
Email: jar@raisnerroupinian.com




DOCS_DE:229498.1 05233/003
